Name: 79/347/EEC: Commission Decision of 14 March 1979 authorizing the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  means of agricultural production;  Europe;  competition
 Date Published: 1979-04-04

 Important legal notice|31979D034779/347/EEC: Commission Decision of 14 March 1979 authorizing the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species (Only the German text is authentic) Official Journal L 084 , 04/04/1979 P. 0010 - 0011Commission Decisionof 14 March 1979authorizing the Federal Republic of Germany to restrict the marketing of seed of certain varieties of agricultural plant species(Only the German text is authentic)(79/347/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species [1], as last amended by Directive 78/55/EEC [2], and in particular Article 15 (2), (3) and (7) thereof,Having regard to the application lodged by the Federal Republic of Germany,Whereas, under Article 15 (1) of the said Directive, seeds or propagating material of varieties of agricultural plant species which have been officially accepted during 1976 in one or more Member States and which also meet the conditions laid down in the said Directive are, with effect from 31 December 1978, no longer subject to any marketing restrictions relating to variety in the Community ;Whereas, however, Article 15 (2) of the said Directive provides that a Member State may be authorized, upon application, to prohibit the marketing of seed and propagating material of certain varieties ;Whereas the Federal Republic of Germany has applied for such authorization for a certain number of varieties of different species ;Whereas Commission Decision 79/92/EEC [3] extended the period provided for in the said Article 15 (1) for some of these varieties for the Federal Republic of Germany from 31 December 1978 to 28 February 1979;Whereas the Commission completed its examination of the German application in respect of these varieties before the expiry of the said period ;Whereas the varieties listed in this Decision have been the subject of officiai growing trials in the Federal Republic of Germany; whereas the results of these trials have led the Federal Republic of Germany to decide that these varieties are not distinct there ;Whereas, for the variety Carmen (creeping bent grass), the results of the trials show that in the Federal Republic of Germany, under national rules governing the acceptance of varieties there, which apply within the framework of current Community provisions, it is not distinct from other varieties accepted there (Article 15 (3) (a), first case, of the said Directive) ;Whereas, therefore, the application by the Federal Republic of Germany in respect of this variety should be granted in full ;Whereas in respect of the varieties Pippin (perennial ryegrass) and Sverre (lucerne), new Community provisions are being drawn up which, without prejudice to the justification of the German application, may be such as to induce the Federal Republic of Germany to reconsider this request ;Whereas it therefore seems desirable to extend for the Federal Republic of Germany the period in question by an appropriate period for these varieties (Article 15 (7) of the said Directive) ;Whereas other varieties are no longer included in the German application ;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seed and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION :Article 1The Federal Republic of Germany is hereby authorized to prohibit the marketing throughout its territory of the following variety listed in the 1979 common catalogue of varieties of agricultural plant species :Fodder plantsAgrostis stolonifera L.CarmenArticle 2The authorization given under Article 1 shall be withdrawn as soon as it is established that the conditions under which it was granted are no longer met.Article 3The Federal Republic of Germany shall notify the Commission of the date from which it makes use of the authorization under Article 1 and of the procedures it follows. The Commission shall inform the other Member States thereofArticle 4The period provided for in Article 15 (1) of Directive 70/457/EEC and already extended by Decision 79/92/EEC shall be extended for the Federal Republic of Germany beyond 28 February 1979 until 31 December 1980 in respect of the following varieties:Fodder plants1. Lolium perenne L.Pippin2. Medicago sativa L.SverreArticle 5This Decision is addressed to the Federal Republic of Germany.Done at Brussels, 14 March 1979.For the CommissionFinn GundelachVice-President[1] OJ No L 225, 12. 10. 1970, p. 1.[2] OJ No L 16, 20. 1. 1978, p. 23.[3] OJ No L 22, 31. 1. 1979, p. 14.--------------------------------------------------